DETAILED ACTION

The claims 1-9, 11-16, and 18-22 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-9, 11-16, and 18-22 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-9, 11-16, and 18-22, that the reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is both in the applicants field of endeavor and reasonably pertinent.  Simply stating differences in intended use is not enough to differentiate.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

B. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that the primary reference Goutard does not teach purchase transactions yet the rejection makes clear that Radulescu teaches purchase transactions and that Goutard teaches how to handle transactions in general.  Again the applicant seems to be arguing that the intended use of purchases somehow makes the handling of information different.  However, the fact that the information being handled is a purchase does not result in a structural difference between the claimed invention and the prior art.  Furthermore Radulescu teaches that transactions may be purchase transactions.

C.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is provided by the reference itself, in order to process exchange orders (abstract).  One of ordinary skill in the art would be motivated to combine these references since one handles transactions and the second one speak of those transactions being purchase order transactions.    

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goutard et al. (US 20110282508 A1) in view of Radulescu (US 20170330278 A1).

With respect to claim 1, Goutard teaches a communications unit; a storage unit storing instructions, (i.e., section 0137 teaches communication and storage). Goutard teaches at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to, (i.e., 0057 teaches a processor).  Goutard teaches receive, via the communications unit, first information identifying first transactions initiated during a first temporal interval, (i.e., section 0082 teaches receiving sensor data or first signal within a given period of time or temporal interval).  Goutard teaches compute, based on the first information, an expected value of an aggregate transaction parameter of the first transactions during a second temporal interval, (i.e., section 0082 teaches identifying a trend or compute an expected value; section 0099 teaches aggregate data).  Goutard teaches when the expected value is inconsistent with a target value, load, from the storage unit, second information characterizing a second transaction capable of initiation during the second temporal interval, (i.e., section 100 teaches generating alarm based on predicted level vs current levels the second information comprising digital content representative of an incentive to initiate the second transaction with a counterparty during the second temporal interval, (i.e., section 0117 teaches information to prevent or alleviate a situation or incentive; clearly the information is forwarded to the counterparty or users device with an incentive of alleviating a potentially hazardous situation.  The interpretation of the reference fits within the broadest reasonable interpretation to one of ordinary skill in the art due to the broad nature of the claim language as currently claimed).  Goutard teaches transmit, via the communications unit, a portion of the second information to a client device that is disposed proximate to a predetermined geographic position and that exhibits a first device characteristic associated with the second transaction, the transmitted portion of the second information causing the client device to present data associated with the second transaction on a corresponding interface, (i.e., section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken; section 0223 teaches priority based on topological and locational correlation of the maintenance person or client device; section 0221 purchase transactions.  However, Radulescu teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions) in order to process exchange orders (abstract).  Therefore, based on Gautard in view of Radulescu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Radulescu to the system of Gautard in order to process exchange orders.With respect to claim 2, Goutard teaches: one or more of the first transactions are initiated at a terminal device during the first temporal interval, the terminal device being associated with the counterparty; the at least one processor is further configured to execute the instructions to receive the first information from the terminal device via the communications unit, the terminal device being configured to generate and transmit the first signal to the apparatus at predetermined temporal intervals; the predetermined geographic position comprises a geographic position of the terminal device; and the second transaction is capable of initiation at the terminal device during the second temporal interval, (i.e., section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide  teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
With respect to claim 3, Goutard teaches wherein the at least one processor is further configured to execute the instructions to: receive, positional data via the communications unit, the positional data characterizing a geographic position of the client device within the geographic region; and store the positional data within a corresponding portion of the storage unit, (i.e., section 0083 teaches location information regarding GGSP; see figure 8; section 0155-0156 teaches multiple GGSPs control different geographic locations; section 0069 teaches GGSPs provide user interfaces with geographical representations).With respect to claim 4, Goutard teaches wherein the at least one processor is further configured to execute the instructions to: identify and load, from the storage unit, positional data that characterizes a geographic position of the client device; determine, based on the positioning data, that the client device is disposed within a threshold distance of the predetermined geographic position; and establish that the client device is disposed proximate to the predetermined geographic position when the client device is disposed within the threshold distance of the predetermined geographic position, (i.e., section 0083 teaches location information regarding GGSP; see figure 8; section 0155-0156 teaches multiple GGSPs control different geographic locations; section 0069 teaches GGSPs provide user interfaces with geographical representations).With respect to claim 5, Goutard teaches wherein the at least one processor is further configured to execute the instructions to: identify a plurality of client devices that are disposed proximate to predetermined geographic position and that exhibit the device characteristic associated with the second transaction; and transmit, via the communications unit, the portion of the second information to each of the plurality of client devices, (i.e., section 0083 teaches location information regarding GGSP; see figure 8; section 0155-0156 teaches multiple GGSPs control different geographic locations; section 0069 teaches GGSPs provide user interfaces with geographical  teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 6, Goutard teaches wherein the at least one processor is further configured to execute the instructions to: identify and load, from the storage unit, a value of a second device characteristic; based on the second device characteristic value and the second information, determine that the initiation of the second transaction is feasible during the second temporal interval; and transmit, via the communication unit, the portion of the second information to the client device when the client device exhibits a first device characteristic associated with the second transaction, and when the initiation of the second transaction is feasible during the second temporal interval, (i.e., section 100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem; section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken). Radulescu teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the  the second transaction is associated with a value of a transaction parameter; and the second device characteristic value reflects a capacity of a terminal device or a computing system in communication with the terminal device to execute the initiated second transaction during the second temporal interval and in accordance with the value of the data-exchange parameter, (i.e., section 0155-0156 teaches multiple GGSPs control different geographic locations; section 100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem; section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken). Radulescu teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 8, Goutard teaches wherein the at least one processor is further configured to execute the instructions to: identify and load, from the storage unit, third information characterizing a plurality of candidate transactions capable of initiation during the second temporal interval, (i.e., section 0084 teaches one or more remedial actions).  Goutard teaches each of the candidate transactions being associated with a value of a transaction parameter, (i.e., section 0084 teaches one or more remedial actions and parameter data including time and location).  Goutard teaches compute, for each of the candidate transactions, an additional expected value of the aggregate transaction parameter during the second temporal interval based on the first information and the corresponding value of the transaction parameter, (i.e., section 0082 teaches identifying a trend or compute an expected value).   Goutard teaches determine that a corresponding one of the additional expected values is equivalent to or exceeds the target value, (i.e., section 100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem). Goutard teaches transmit a portion of the third information to the client device via the communications unit, the third signal comprising a portion of the third information, the portion of the third information characterizing the candidate transaction that is associated with the corresponding one of the additional expected parameter values, (i.e., section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using  teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 9, Goutard teaches the second transaction is characterized by a value of a transaction parameter; and the at least one processor is further configured to execute the instructions to modify the value of the transaction parameter based on at least one of the expected parameter value or the target parameter value, (i.e., section 100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem). Radulescu teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
 With respect to claim 12, the limitations of claim 12 are rejected in the 

wherein: the second temporal interval occurs subsequent to the first temporal interval, (i.e., section 0082 teaches multiple temporal intervals at desired frequencies). 

With respect to claim 22, Goutard teaches identify a number of additional client devices that are disposed within a threshold distance of the predetermined geographic position, (i.e., section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken; section 0223 teaches priority based on topological and locational correlation of the maintenance person or client device; section 0221 teaches mobile device for the maintenance person).  Goutard teaches based on the second information, determine that the initiation of the second transaction by the additional client devices is feasible during the second temporal interval, (i.e., section 100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem; section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken).  Goutard teaches transmit, via the communication unit, at least a portion of the second information to at least one of the additional client devices, (i.e., section 0084 teaches using location information to determine remedial action; section 0090 teaches a client device using location and gui to provide information for possible remedial actions to be taken). Radulescu teaches purchase transactions, (i.e., section 0069 teaches that transactions may be purchase type transactions).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447